Because this action raises the same claims as those raised in a previous action that was dismissed as time-barred, it is foreclosed by res judicata (see Ginezra Assoc. LLC v Ifantopoulos, 70 AD3d 427, 429 [2010]; CPLR 3211 [a] [5]). In any event, the complaint states no causes of action upon which relief may be granted, as it merely sets forth bare legal conclusions (see Caniglia v Chicago Tribune-N.Y. News Syndicate, 204 AD2d 233 [1994]; CPLR 3211 [a] [7]). Moreover, even considering the merits of the defamation claims, the alleged defamatory statements were privileged as they were made in the course of court proceedings (see Mintz & Gold, LLP v Zimmerman, 56 AD3d 358, 359 [2008]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Tom, J.P, Sweeny, Acosta, Renwick and Román, JJ